Title: General Orders, 20 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday August 20th 1782
                     Parole  Westpoint
                     Countersigns PeekskillVerplanks
                  
                  At the general courtmartial of which Colonel Micheal Jackson is president, Ensign Abbott of the 10th Massachusetts regiment was tried for ungentlemanlike behavior in casting reflections on a late regimental courtmartial whereof Captn Lund or Captn Taylor was president in particular in saying that a certain soldier who was brought before the Court would have been punished if there had not been partiallity used (meaning by the members of the said court).
                  The court on consideration are of opinion that Ensign Abbott in conversation said that a certain soldier who was brought before a courtmartial would have been punished, had there not been partiallity used, And that in so saying he conveyed a reflection on the courtmartial which tried the said soldier, which from the evidence appears to have been the Court of which Captn Taylor was president, in breach of article 5th section 18th of the rules and articles of war, and sentence that Ensign Abbott be reprimanded in regimental orders.
                  The Commander in cheif approves the sentence of the Court—It is to take place accordingly.
                  At the same Court Ensign Daniel Parker of the eight Massachusetts regiment was tried, charged with exceeding the limits of his furlough or leave of absence four hundred and eighty five days from the expiration, & neglecting to join his regiment when called upon so to do agreable to a resolve of Congress in such case made and provided.
                  The Court on consideration are of opinion that the charges against Ensign Parker are supported—that he has been notified agreable to the resolve of Congress of Decr the 6th 1779 to join his regiment and that he has neglected so to do, or to give satisfactory reasons for his remaining absent therefrom and therefore sentence him to be cashiered.
                  The Commander in Chief approves the sentence & directs that Ensign Parkers pay cease from the expiration of the date of his furlough.
                  At the same Court Stephen Witt a soldier was tried, charged first with having deserted the three years service being inlisted and mustered as one of the Massachusetts quoto in Colonel Lee’s regiment in 1777—2d Reinlisting in the Massachusetts Levies for nine months in the 1778—3d not joining the regiment to which he was assigned when ordered in the year 1778.  4th Deserting the service in the year 1778 after being mustered and received among other Levies by a Continental officer at Fishkill.
                  The Court on consideration are of opinion that the several charges against the prisoner are supported and that he is guilty of a breach of the first and third articles of the 6th section of the rules and articles of war—and sentence him to receive one hundred lashes on his naked back, and that he undergo stoppages, not exceeding half his pay till he pays the sum of Fourteen pounds eleven shillings and four pence Massachusetts Currency, being the expence which occured in apprehending and bringing him to trial.
                  The Commander in cheif approves the sentence and orders it put in execution.
                  The 3d Massachusetts regiment will releive the guards and fatigue parties now on duty from the 4th Connecticut regiment for seven days commencing the 22d instant.
                  For fatigue tomorrow the 4th Massachusetts regiment.
                  A subaltern and twenty men to be sent from Westpoint this day to remove the barracks from Fishkill landing and two gun boats from Wappings creek—the Garrison Quarter master will give the necessary directions.
               